DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 12/1/2020.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nireki (US 2011/0241287) in view of Lamfalusi et al. (US 9,286494).
Re Claims 1 and 7: Nireki teaches paper sheet processing device, which includes a magnetic head 12 configured to read magnetic data on the card (¶ 36+); an IC sensor {herein the IC reader/writer 30 executes an information reading/rewriting process} configured to read and write IC data from and to the IC chip on the card (¶ 40-43+, 71-92+); a magnetic data discrimination unit {herein a card processing unit 1 judges whether the magazine detection sensor 35 is detecting the movement member, and when it is detected that the inserted card is a magnetic card, the reading process of the magnetic head 12 is completed when the magnetic reading completion senor 13 detects the card} configured to determine the presence of the magnetic data on the card according to whether or not the magnetic data has been read by the magnetic head when the inserted card has been transported to a rear side from a leading end up to a predetermined position (¶ 34+, 80-95+); an IC reading controller configured to, if the magnetic data discrimination unit determines that the magnetic data is not present on the card {herein the IC reader/writer 30 capable of reading/rewriting information in an IC chip}, perform control to transport the card to a front side and control the IC sensor to read the IC data on the IC chip (¶ 40+): and a card slot into which the card is inserted.
	Nireki fails to specifically teach that the IC sensor is disposed between the magnetic head and the card slot.
	Lamfalusi teaches card reader having discriminator contact, wherein the IC sensor {herein IC reading protrusions 334} is disposed between the magnetic head and the card slot (see fig.# 3B-3C; col.4, lines 55+; col.6, lines 40-67+). 
	In view of Lamfalusi et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Nireki that the IC sensor is disposed between the magnetic head and the card slot so as to enable contact reading of the IC chip within the reader a specific position.  
	Re Claim 2: Nireki as modified by Lamfalusi et al. teaches a processing device, further comprising: a card slot 2a into which the card is inserted (¶ 35+); a transport path 6 through which the card inserted into the card slot is transported (¶ 37+); and a drive unit {herein drive motor 20} configured to transport the card to the rear side or the front side along the transport path, wherein the magnetic head 12 is configured to read and write the magnetic data from and to the card when the card is transported on the transport path 6, and the IC sensor is disposed between the magnetic head and the card slot, and is configured to read and write the IC data from and to the IC chip on the card (¶ 43, 80-92+).
Re Claims 3 and 8: Nireki as modified by Lamfalusi et al. teaches a processing device, further comprising a front sensor {herein interpreted as the reference position sensor 65 installed in the frame 1b} configured to detect a trailing end of the card when the card has been transported to the rear side from the leading end up to the predetermined position (¶ 63-79+).
Re Claims 4, 9, 13 and 15: Nireki as modified by Lamfalusi et al. teaches a processing device, further comprising: an IC position sensor {herein card position detection sensor 32} configured to detect a position of the card for reading and writing the IC data from and to the IC chip on the card by means of the IC sensor (¶ 43, 72-80+).
Re Claims 6: Nireki as modified by Lamfalusi et al. teaches a processing device, wherein the IC sensor comprises an IC contact block for a contact-type IC chip, or a non-contact type communication antenna {herein antenna 30 for reading/rewriting information in an IC chip} for a non-contact type IC chip (¶ 43+).

Allowable Subject Matter
Claims 5, 10-12 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a pre-head disposed in a vicinity of the card slot and configured to detect the magnetic data on the card, wherein the magnetic data discrimination unit is configured to determine the presence of the magnetic data according to at least one of reading of the magnetic data by the magnetic head, and detection of the magnetic data by the pre-head. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriya (US 2004/0089723) teaches recording medium reading device and transaction apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887